Citation Nr: 1436058	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-14 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease with patella osteophyte.

2.  Entitlement to a compensable evaluation for cardiomyopathy prior to October 18, 2013.  

3.  Entitlement to an evaluation in excess of 10 percent for cardiomyopathy from October 18, 2013.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to March 1987 and October 2003 to May 2004.   He also had additional service in the Army National Guard. 

This matter comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2013, this matter was last before the Board, at which time it remanded the claims.  Following that remand, in an October 2013 rating action the Appeals Management Center (AMC), increased the evaluation of the Veteran's cardiomyopathy to 10 percent disabling, effective October 18, 2013.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the left knee degenerative joint disease with patella osteophyte has not manifested by locking, ankylosis, recurrent subluxation, lateral instability, impairment of the tibia and fibula or genu recurvatum; flexion of the left knee has never been limited to approximately 30 degrees or less and extension has never been limited to approximately 10 degrees or more.

2.  Throughout the entire period on appeal, the Veteran's cardiomyopathy has manifested by cardiac hypertrophy shown by echocardiogram, but not by congestive heart failure, ejection fraction less than 50 percent or METs to less than 7.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess pf 10 percent for left knee degenerative joint disease with patella osteophyte have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2013).

2.  The criteria for an evaluation of 30 percent, but no greater, have been met during the appeal period for cardiomyopathy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7020 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant the required pre-adjudication notice by a letter dated in March 2010. 

VA has obtained the Veteran's service treatment records and VA medical records, assisted the Veteran in obtaining evidence, and afforded the Veteran physical examinations and obtained medical opinions as to the severity of the disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Schedular Disability Evaluations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee

The Veteran filed his claim for increase in March 2010.  In April 2010 he was provided a VA examination.  At that time, he reported weakness, stiffness, giving way, lack of endurance, tenderness and pain.  He denied swelling, heat, redness, locking, fatigability, deformity, drainage, effusion, subluxation and dislocation.  He related flare-ups 2 times per day, alleviated by rest.  He described inability to move the leg when the knee gave out.  He reported difficulty with standing and walking.  He related weakness when driving, but had not received any treatment or hospitalization for the knee.  He had not had any incapacitation.  

Physical examination in April 2010 showed that the Veteran walked with a normal gait, including tandem gait.  Examination of the feet was normal and he required no assistive device.  The left knee showed guarding of movement.  There was no edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment or drainage.  There was no subluxation.  There was no locking pain, genu recurvatum or crepitus.  There was no ankylosis.  Flexion was to 100 degrees.  Extension was to zero degrees.  Repetitive use was possible, with no additional imitation of motion.  Testing of the ligaments was normal.  X-rays showed degenerative arthritic changes with a patellar osteophyte.  

In October 2013, the Veteran was again afforded a VA examination.  At the time, the Veteran related a history of intermittent pain and swelling, with occasional giveway of the left knee.  He denied any surgery or history of formal treatment.  He did not report having flare-ups impacted the knee or lower leg.  Left knee flexion was to 100 degrees, with no objective evidence of pain.  Extension thereof was full to zero with no evidence of painful motion.  Range of motion was unchanged after repetitive use.  Strength was 5/5.  Joint stability tests were normal.  There was no evidence of patellar subluxation or dislocation.  There was no history of meniscus injury.  The Veteran occasionally used a brace.  The examiner explained that, without resort to speculation, she could not determine functional loss during flare-ups without being present during such an episode.  The Veteran was not then having a flare-up.

When the limitation of motion of a specific joint or joints involved is compensable under the appropriate diagnostic codes, degenerative arthritis will be rated solely on the basis of limitation of motion under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.
Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling.  Extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling. 3 8 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability. Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  Id.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a. Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  Id.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees is rated noncompensably (zero percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensably (zero percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  Id.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula. Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5263 provides a maximum 10 percent evaluation for genu recurvatum.  Id.

Initially, the Board points out that Diagnostic Codes 5256, 5257, 5258, 5259, 5262 and 5263 cannot provide for higher or separate evaluations.  As outlined above, ankylosis, recurrent subluxation or instability, and dislocated semilunar cartilage have not been demonstrated on objective examination.  No impairment of the tibia and fibula has been demonstrated.  Genu recurvatum has not been shown.  To the extent that the Veteran reports giving way of the knee, the Board finds most probative the findings of the examiners as the examinations were conducted to determine whether, in pertinent part, there is lateral instability or subluxation.  Specialized testing for such was conducted and the examiners determined that there was no instability of the joint.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In considering either Diagnostic Code 5260 or 5261, which provide for evaluation of limitation of flexion and extension, the Board has considered the DeLuca factors, such as additional limitation of motion resulting from symptoms such as pain on motion or fatigability.  However, even taking such factors into account, the evidence has never shown flexion limited to approximately 30 degrees or less or extension limited to approximately 10 degrees or more.  The current evaluation reflects that the Veteran has limited motion that results from symptoms such as weakness, stiffness, lack of endurance, and pain.  Moreover, the 2013 examiner indicated that functional loss during flare-ups could not be determined without the examiner being present during a flare-up which was not manifested at that time.  The examiners did find, however, that there was no additional limitation of motion on repetitive use.  Accordingly, an evaluation in excess of 10 percent is not warranted.  Hart, supra.

Cardiomyopathy

The Veteran filed his claim for increase in March 2010.  In April 2010 he was afforded a VA examination.  The examination report documents a history of assessment of cardiomyopathy in 2003.  The Veteran reported angina, shortness of breath, fatigue, sweating and left shoulder pain.  He had no dizziness or syncope.  He had no congestive heart failure, rheumatic heart disease, history of heart attack, or surgery, and wasn't receiving any treatment for the condition.  

Physical examination in April 2010 revealed normal S1 and S2 and no S3 or S4 sinus rhythm, which was regular in rate and rhythm.  There were no heaves or thrills, or any murmurs or gallops.  Pulses were normal.  A stress test was contraindicated due to knee pain.  He then denied any chest discomfort or lightheadedness with examination and was in no acute distress.  Ejection fraction of the left ventricle was 60 percent on echocardiogram, which showed mild left ventricular hypertrophy with normal function.  METs were estimated at 10, although activity was less due to knee pain.  The Veteran could perform level walking, climbing stairs slowly, swimming the breast stroke and easy digging in the garden.  Chest X-ray was within normal limits. 

The April 2010 examiner assessed cardiomyopathy, resolved.  She explained that at the time of the examination the condition was quiescent.  She noted ST elevation on ECG, normal left axis, and that the ECG showed mild left ventricular hypertrophy with normal cardiac function and a left ventricle ejection fraction of 60%.  She explained that ECG and chest X-ray did not show cardiomyopathy.

VA records dated after the examination note complaints of chest pain and low energy levels, as well as normal stress testing.  See e.g. May 2010 VA primary care note.  
The Veteran presented in February 2012 with complaints of chest pain, with an assessment of atypical chest pain, and other malaise and fatigue noted in the Veteran's VA problem list.  Chest pain symptoms were assessed, and it was noted that the Veteran seemed to be convinced he had a cardiac problem, despite normal stress testing in the past.  Further workup was advised.  

A May 2012 VA cardiology outpatient note documents decreased exercise tolerance, with recent echocardiogram within normal limits and a normal stress test in 2009.  The note documents a March 2012 echocardiogram, showing mild left ventricular hypertrophy with grade 2 relaxation abnormality, with no evidence of coronary artery disease or myocardial infarction.  

On October 18, 2013, the Veteran was afforded a VA examination.  The examiner noted a history of intermittent chest pains, palpations, fatigue and poor exercise tolerance, with a history of VA cardiology treatment.  She noted an assessment of atypical chest pain (non-cardiac), with a normal echocardiogram in March 2012, but for mild left ventricular hypertrophy.  There was no evidence of cardiac dilatation.  No history of ischemic heart disease or myocardial infarction was noted.  He was taking no medications, but reported daily chest pains.  A February 2013 Holter monitor was noted as normal.  Examination was normal.  The Veteran reported fatigue with activities such as climbing stairs quickly, moderate bicycling, sawing wood and jogging.  METs were estimated at greater than 7 to 10 METs.  The examiner conducted an interview-based METs test, an exercise stress test apparently being contraindicated.  The Veteran's METs level was due solely to his heart condition.  Left ventricular ejection fraction was 55%.

The condition of cardiomyopathy has been evaluated under the rating provisions of 38 C.F.R. § 4.104, Diagnostic Code 7020, for cardiomyopathy.  Pursuant to DC 7020, a 10 percent rating is assigned when the evidence shows workload of greater than seven METs but not greater than ten METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication is required.  A 30 percent rating is assigned for workload of greater than five METs but not greater than seven METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned if there is more than one episode of acute congestive heart failure in the past year; or, workload of greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure; or, workload of three METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7020 (2013).

A MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, a medical examiner's estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

In addition to the preceding rating criteria, VA revised that portion of the Rating Schedule for evaluation of specified cardiovascular disorders, to consist of those rated under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020, effective from October 6, 2006.  See 71 Fed. Reg. 52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. § 4.100.  The revised regulation contains the following new provisions: (1) In all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained.  (2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis.  (3) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability.

In resolving any doubt in the Veteran's favor, the Board concludes that a 30 percent, but no greater, evaluation is warranted.  The Board acknowledges that cardiomyopathy was quiescent on VA examinations; however, the Veteran's workload of 7 METs indicates disability.  Notably, VA examinations in April 2010 and October 2013 showed evidence of cardiac hypertrophy, i.e. ventricular hypertrophy, on echocardiogram.  The diagnostic criteria provide for a 30 percent evaluation with evidence of cardiac hypertrophy on echocardiogram.  38 C.F.R. § 4.104, Diagnostic Code 7020.  Thus, a 30 percent evaluation is warranted, throughout the course of the relevant period.  Hart, supra.  

The Board does not, however, conclude that schedular evaluations of 60 or 100 percent are warranted.  The evidence has consistently shown METs in excess of 5, with a low of 7.  Ejection fraction has never approximated 50 percent or lower, with a low of 55 percent in October 2013.  Congestive heart failure has never been assessed.  38 C.F.R. § 4.104, DC 7020.  The Veteran's reported symptoms have been considered, however, the evidence as a whole does not show that the Veteran meets the criteria for a higher evaluation.  Thus, a schedular evaluation in excess of 30 percent is not warranted.  Hart, supra.  

It is noted that in a November 2013 statement, the Veteran asserted that he thought additional testing would be conducted in his case.  He reports that he was asked several questions by the October 2013 examiner that primarily focused on the condition of the knee and he was informed 10 minutes later that the examination was complete.  He also indicated that the examiner assisted with the extension of the leg even after the Veteran informed the examiner that it was very painful for him to perform the task.  He also stated that he assumed the appointment would consist of testing such as an EKG, stress test and/or other additional testing.  The examination reports have been reviewed and the Board finds that they are adequate.  The examiner reviewed the history, conducted examinations, and provided sufficient information in the examination report such that the Board can render an informed determination.  

Extraschedular Consideration

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations are inadequate.  The Board finds that a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria specifically provide for evaluation of his cardiac disability based upon cardiac hypertrophy and activity that results in dyspnea, fatigue, angina, dizziness, or syncope, and for his left knee disability based upon numerous criteria, including limitation of motion.  Accordingly, the criteria reasonably describe the severity of the Veteran's service-connected disabilities.

In short, there is nothing in the record to indicate that the service-connected left knee and heart disabilities individually or collectively present an unusual disability picture so as to warrant consideration of an extraschedular evaluation.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease with patella osteophyte is denied.

Entitlement to a 30 percent, but no greater, evaluation is granted for cardiomyopathy.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


